Citation Nr: 0807867	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-26 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a closed 
head injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1969 to October 1971, when he was honorably 
discharged.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the veteran's claim of entitlement 
to service connection for a closed head injury, with 
psychological problems and memory loss.  The veteran 
initiated a notice of disagreement (NOD) in March 2005.  The 
veteran perfected his appeal by filing a substantive appeal 
(VA Form 9) in August 2005.   

The veteran provided testimony before the undersigned 
Veterans Law Judge (VLJ) at a January 2008 travel board 
hearing.  A transcript was prepared and included in the 
claims folder for review.


FINDING OF FACT

The preponderance of the medical and other evidence of record 
does not support a finding that the veteran sustained a 
closed head injury in military service.


CONCLUSION OF LAW

A closed head injury was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for residuals of a 
closed head injury.   In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The Board 
will then render a decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  The Board observes that a letter was 
sent to the veteran in October 2004 which was specifically 
intended to address the requirements of the VCAA.  The letter 
from the RO specifically notified the veteran that to support 
a claim for service connection, the evidence must show (1) an 
injury in military service, or a disease that began in or was 
made worse during military service, or there was an event in 
service that caused an injury or disease; (2) a current 
physical or mental disability shown by medical evidence; (3) 
a relationship between your disability and an injury, 
disease, or event in military service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the October 
2004 VCAA letter, the veteran was informed that VA would 
request "relevant records from any Federal agency."  This 
may include "medical records from the military, VA Medical 
Centers (including private facilities where VA authorized 
treatment), or the Social Security Administration."  
This letter also advised the veteran that VA can provide "a 
medical examination for you, or get a medical opinion, if we 
determine it is necessary to decide your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The October 2004 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . it is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department of agency."  (emphasis as in original).  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  The 
October 2004 letter instructed the veteran that "if there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.  Moreover, elements (4) 
and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection for 
residuals of a closed head injury.  In other words, any lack 
of advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  

The veteran's claim has been denied based on a lack of 
evidence as to element (3), relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned continue 
to be moot.

In any event, the veteran received specific Dingess notice in 
a separate letter, dated March 20, 2006, which specifically 
discussed the assignment of disability ratings and effective 
dates.  The veteran was also provided with notice as to the 
types of evidence he could submit in connection with such.

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
outpatient treatment reports and private treatment reports.  

The Board has determined that a VA examination is unnecessary 
in this case because, as discussed in detail below, there is 
no finding of Hickson element (2), in-service incurrence of 
disease or injury.  See Charles v. Principi, 16 Vet. App. 370 
(2002); McClendon v. Nicholson¸ 20 Vet. App. 79 (2006).  

Moreover although deck logs were referenced in the January 
2008 hearing, the Board concludes that no purpose would be 
served in obtaining those records.  As discussed below, there 
is no indication in the veteran's service medical records 
that he sustained a closed head injury in military service.  
It is unlikely in the extreme that deck logs would reference 
an injury when medical records would not.  As the Court has 
stated, VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim."  See 
Gobber v. Derwinski, 2 Vet. App. 470, 477 (1992); see also 
Counts v. Brown, 6 Vet. App. 473, 478- 79 (1994).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran presented personal testimony at a January 2008 travel 
board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis 

The veteran contends that he sustained a closed head injury 
during naval service and that he developed psychological and 
memory problems as a result of such head injury.  

Concerning Hickson element (1), current disability, the 
veteran has been diagnosed with various psychiatric 
disorders.  Bipolar disorder was diagnosed in a February 1993 
private medical report.  Other diagnoses include 
schizoaffective disorder and post-traumatic stress disorder.

Significantly, however, there is no evidence that the veteran 
has an organic psychiatric disorder.  The February 1993 
report specifically ruled out "organic mood disorder," 
stating that a "CT scan of the head was normal and a routine 
electroencephalogram was also normal."  Also, an August 1981 
medical report noted that "tests including an EEG, brain 
scan and CAT scan" were "negative."  
See an August 4, 1981 medical report by J.K., M.D.  There is 
also evidence of record that a 1974 CT scan of the veteran's 
head was unremarkable.  

Hickson element (1) therefore is arguably met only as to the 
current existence of a psychiatric disability, variously 
diagnosed.  

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

With respect to in-service disease, there is no evidence of 
complaints, treatment or diagnoses of head injury residuals, 
to include concussion, or of a psychiatric disorder in the 
veteran's service medical records.  Although the veteran 
claims that he was "discharged for being mentally ill", see 
the March 2005 NOD, there is no such evidence of record.  In 
fact, a "release from active duty" medical examination 
shows no psychiatric problems.  See  the report of the 
October 20, 1971 service medical examination.     

There is also no objective evidence of a closed head injury 
during military service.  The veteran's service medical 
records are pertinently negative for treatment of a head 
injury.  

The only evidence that a head injury occurred in military 
service are statements by the veteran himself.  In evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  After considering the veteran's 
statements concerning a head injury in service, the Board 
concludes that they are lacking in credibility. 

The Board notes that the veteran initially filed a claim of 
entitlement to service connection in June 1993.  In his 
application for compensation [VA Form 21-526], he referred to 
"head injury - 11-88," which was nearly two decades after 
his military service.  He has since referred to various other 
post-service head injuries.  

However, when the veteran filed his current claim for VA 
benefits in September 2004, he stated that he "suffered a 
closed head injury in 1970 while doing a battle stations 
drill . . . ."  Of interest is the veteran's statement to a 
VA examiner in May 2004:  "While in the Navy a ship hatch 
fell on his head causing him to lose consciousness and spend 
two months aboard a hospital ship, after which he was 
discharged as unfit for duty." 

The veteran's recent statements are contradicted by the 
utterly negative service medical and personnel records.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  As was 
indicated above, the veteran's service medical records are 
pertinently negative.  His October 1971 separation physical 
examination is negative, and there is nothing in those 
records which even remotely suggest a head injury, much less 
hospitalization therefor for two months.  Moreover, the 
veteran's DD Form 214 indicates that he was honorably 
discharged with the rank of E-3; there is no indication 
whatsoever that he was discharged due to unfitness.

The Board finds this contemporaneous evidence from the 
veteran's military service to be far more persuasive that the 
veteran's own recent assertions to the effect that he 
sustained a head injury in service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Such records are more reliable, in the Board's view, than the 
veteran's unsupported assertion of events now over three 
decades past.  The veteran memory may have been dimmed with 
time; in addition his recent statements have been made in 
connection with his claim for monetary benefits from the 
government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

The Board further observes that the veteran has a history of 
providing implausible stories concerning his military 
service.  As an example, he informed a VA examiner in August 
1981 as follows:

He was stationed in Vietnam for 18 months on a boat that 
was responsible for collecting bodies.   . . . at least 
one occasion his boat was hit and half of his shipmates 
were killed.  On that occasion he was cited for courage 
when rescuing a shipmate . . . .

There is absolutely no objective evidence of any of this.

The Board therefore finds that the veteran's statements 
concerning his purported 
in-service head injury to be incredible and outweighed by the 
utterly negative official records.   As there is no other 
evidence of an in-service head injury, Hickson element (2) is 
not met, and the veteran's claim fails on this basis alone.  

Concerning Hickson element (3), medical nexus, the veteran 
has neither presented a positive medical nexus opinion, nor 
could one be made without a finding of Hickson element (2).  

To the extent that the veteran himself believes that there is 
a connection between his current psychiatric disorders and 
his military service, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence.

The Board notes that the veteran stated that he had "been 
advised by Dr. S.S. . . . that this condition is service-
connected."  See  his September 2004 claim.  However, the 
veteran's report of what a health care provider purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence. 
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The 
veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has not done so.  
See 38 U.S.C.A. § 5107(1) [it is a claimant's responsibility 
to support a claim for VA benefits].  

Hickson element (3), therefore, is also not met.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to residuals of a closed 
head injury.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for residuals of a closed 
head injury is denied.    



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


